IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHN W. HARPER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2554

ROBERT D. RICHARDSON
AND BARBARA S.
RICHARDSON,

      Appellees.

_____________________________/

Opinion filed September 13, 2016.

An appeal from an order of the Circuit Court for Clay County.
Michael S. Sharrit, Judge.

Preston H. Oughton and Christopher D. Keever, Jacksonville, for Appellant.

John D. Middleton, Melrose, for Appellees.




PER CURIAM.

      DISMISSED. Jensen v. Whetstine, 985 So. 2d 1218, 1220 (Fla. 1st DCA

2008) (“An order is not an appealable partial final order where there is a factual

overlap between the pending claims and the claims resolved by the order.”).

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.